Citation Nr: 0010487	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma and 
emphysema, claimed as due to the smoking of tobacco in 
service.

2.  Entitlement to an increased evaluation for residuals of 
skin lesions, keratoses, and skin cancers, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1998, by the Columbia Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for asthma and emphysema, claimed as due to 
smoking in service, and confirmed and continued a 10 percent 
rating assigned for residuals of skin lesions, keratoses, and 
skin cancers.  The notice of disagreement with this 
determination was received in February 1998.  The statement 
of the case was issued in February 1998.  Following the 
receipt of additional private treatment reports, supplemental 
statements of the case were issued in March 1998 and May 
1998, respectively.  The veteran's substantive appeal was 
received in May 1998.  

Additional private treatment reports were received in 
September 1998, and a VA compensation examination was 
conducted in December 1998.  Thereafter, a rating decision in 
March 1999 confirmed the denial of service connection for 
asthma and emphysema as due to smoking in service, and of an 
increased rating for the service-connected skin disability.  
A supplemental statement of the case was issued in March 
1999.  Additional private treatment reports were received in 
April 1999, and a VA compensation examination was conducted 
in April 1999.  A rating action in May 1999 confirmed the 
denial of an increased rating for the service-connected skin 
disorder.  

On January 24, 2000, the veteran appeared and offered 
testimony at a hearing before the undersigned Member of the 
Board, sitting in Travel Board status at Columbia, South 
Carolina.  A transcript of the hearing is of record.  The 
appeal was received at the Board in March 2000.  

For reasons that will be set forth below, the issue of 
entitlement to an increased rating for residuals of removal 
of skin lesions, keratoses, and skin cancers will be 
addressed in the Remand section of this decision.  

The Board further notes that, in a May 13, 1998, rating 
decision, the RO denied the veteran's claim of service 
connection for a skin condition of the hands and arms (other 
than skin cancers and keratoses).  In his substantive appeal 
(VA Form 9), dated May 22, 1998, the veteran expressed 
disagreement with the above rating action; however, no 
further action has been taken by the RO with respect to that 
appeal.  That additional issue is discussed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  There is no objective evidence that the veteran smoked 
tobacco during active military service.  

2.  There is no competent medical evidence linking the 
veteran's asthma and emphysema to service or to tobacco use 
during service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
asthma and emphysema, claimed as due to smoking tobacco 
during service, is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303(a), 3.310(a) 
(1999); VAOPGCPREC 19-97; VAOPGCPREC 2-93.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of a lung disorder, to 
include asthma or emphysema.  The enlistment examination 
conducted in January 1942, which included a chest X-ray, 
reported the lungs to be negative for any abnormalities.  
During service, the veteran was seen in April 1944 for 
complaints of chills and chest pain on breathing; the 
pertinent diagnosis was malaria.  The separation examination 
of September 1945 included a chest X-ray which was reported 
to be normal; there was no finding of abnormality of the 
respiratory system.  There are no indications in the service 
records that the veteran smoked during service.  

Post-service medical records dated from 1947 to 1989, 
including VA as well as private treatment and examination 
reports, are completely silent with respect to any 
complaints, findings, or diagnoses of a lung disorder, to 
include asthma and/or emphysema.  During a neuropsychiatric 
examination in January 1962, the veteran denied the use of 
tobacco or alcohol.  He indicated that he had a few pains in 
his left chest; however, no pertinent diagnosis was reported.  
During a VA examination in December 1987, the veteran 
reported suffering from a hearing impairment, impaired 
memory, skin problems, and having had surgery on the left 
foot 10 years before; it was noted that he did not remember 
any other medical problems.  Upon chest examination, breath 
sounds were distant; however, no rales were heard.  The 
veteran indicated that he had a little trouble with getting 
short-winded easily.  No pertinent diagnosis was reported.  

The veteran's initial claim for service connection for asthma 
and emphysema (on VA Form 21-4138) was received in December 
1997, wherein he indicated that he had developed these lung 
problems as a result of smoking free rations of cigarettes 
provided to him while on active duty.  

Received in January 1998 were private treatment reports dated 
from October 1996 to November 1997, which show that the 
veteran received ongoing treatment for several disabilities, 
including asthma.  During a clinical visit in October 1996, 
it was noted that he veteran was there for a followup visit 
for seasonal allergy and asthma.  On examination, the lungs 
seemed clear; no pertinent diagnosis was reported.  When seen 
in December 1996, the veteran complained of nonproductive 
cough; the examiner indicated that the veteran was a known 
asthmatic.  The veteran stated that he had not experienced 
any increase in his usual wheezing, however, he had noted 
some chest tightness and had some chills the previous night.  
On clinical examination, auscultation of the lung fields 
revealed bilateral distant breath sounds.  The impression was 
asthma.  During a clinic visit in May 1997, it was noted that 
the veteran had a past history of chronic asthma related to 
allergy.  Social history was reported as negative for tobacco 
or alcohol use.  Examination of the lungs revealed only 
minimal wheezing.  The assessment was chronic asthma with an 
allergic component, adequately controlled.  

Private treatment reports dated from August 1986 to January 
1998, May 1993 to February 1998, and from March 1996 to 
August 1998, all reflect clinical evaluation and treatment 
mainly for a skin disorder.  These records are silent with 
respect to any findings referable to asthma or emphysema.  

During a VA compensation examination in December 1998, the 
veteran stated that he had a reasonable amount of energy, but 
he tended to give out because of his asthma and emphysema.  
He denied any alcohol or drug use.  Among the diagnostic 
impressions reported were emphysema and asthma.  A 
subsequently received private treatment report dated in March 
1999, and report of a VA compensation examination dated in 
April 1999, are negative for any findings or diagnosis of 
asthma or emphysema.  

At the time of his personal hearing in January 2000, the 
veteran testified that he had never smoked cigarettes prior 
to entering military service in February 1942.  He stated 
that, while on active duty, personnel were furnished 
cigarettes as part of the field rations.  He further stated 
that the stress of combat caused him to smoke.  The veteran 
explained that it got to the point where he would smoke a 
cigarette to calm down; he noted that it as like a medicine 
of some sort.  He further related that he had participated in 
the invasions of Sicily and Normandy; he stated that he also 
participated in the Battle of the Bulge.  The veteran 
maintained that he had smoked several cigarettes during those 
operations; as a result, he acquired a dependence on nicotine 
while on active duty.  The veteran related that he continued 
to use tobacco products for approximately one to two years 
after his discharge from service, but he had not smoked since 
that time.  The veteran contended that a Dr. Holcomb had 
indicated that his asthma and emphysema resulted from 
smoking.  

B.  Legal analysis

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991).  In making a claim for service 
connection, the veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well-grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Third, there must be 
evidence of a nexus, or relationship, between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  See also Morton v. West, 
12 Vet.App. 477, 480-1, (1999).


The Board notes that recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  Public Law 
No. 105-206, § 9014, 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C. § 1103).  That statute, however, 
applies only to claims filed after June 9, 1998.  As the 
veteran in this case filed his claim in December 1997, the 
new law does affect the disposition of this appeal.  

In February 1993, the VA General Counsel issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  The opinion indicated that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use in service.  VAOPGCPREC 
2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, the General 
Counsel clarified that the earlier opinion did not mean that 
service connection will be established for a disability 
related to tobacco use merely because the veteran smoked in 
service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  The General Counsel held that the veteran must 
demonstrate that the disability resulted from the use of 
tobacco during service, and that the adjudicating authority 
must take into consideration the possible effect of smoking 
before and after service.  

In May 1997, the General Counsel issued an opinion addressing 
when service connection may be granted for disability or 
death due to nicotine dependence caused by in-service tobacco 
use.  The opinion indicated that secondary service connection 
may be granted, under authority of 38 C.F.R. 3.310(a), if the 
following three questions can be answered affirmatively: (1) 
whether nicotine dependence may be considered a disability 
for purposes of the laws governing veteran's benefits; (2) 
whether the veteran acquired a dependence upon nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  


In a May 1997 Memorandum, the VA Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above legal opinion, in order to establish a well-grounded 
claim for service connection for asthma and emphysema due to 
in-service smoking, the record must include competent medical 
evidence suggesting that nicotine dependence was acquired in 
service and that smoking caused the veteran's respiratory 
ailments, or that smoking in service caused his respiratory 
ailments.  

The veteran contends that he began smoking while in service 
to alleviate the stress of combat.  The Boards finds no 
medical evidence establishing that the veteran initiated 
smoking and became nicotine-dependent during service, and 
service medical records are negative for any findings or 
treatment referable to a lung disorder.  The record contains 
no current diagnosis of nicotine dependence; and no medical 
professional has related the veteran's currently diagnosed 
asthma and emphysema to a finding of nicotine dependency of 
service origin.  Clinical findings of asthma and emphysema 
are first shown more than 50 years following his discharge 
from military service, and there is no competent medical 
evidence indicating that the currently diagnosed asthma and 
emphysema developed as a result of smoking.  Moreover, the 
veteran has not provided any competent medical evidence 
linking his asthma and emphysema to smoking in service.  In 
fact, during a clinical visit in May 1997, the veteran's 
treating physician indicated that the veteran's asthma is 
associated with allergies.  

We have carefully considered the veteran's testimony that he 
began smoking in service and, as a result, has developed lung 
problems currently diagnosed as asthma and emphysema.  
However, while we appreciate the veteran's sincere belief in 
the merits of his claim, we note that, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  Therefore, as no competent medical evidence 
of a nexus between asthma and emphysema and the veteran's 
period of active service has been submitted, the veteran's 
claim must be denied as not well grounded.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.3d at 1468.  Moreover, as the Board is not aware of the 
existence of additional evidence which might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well-ground his claim, and an explanation as to why his 
current attempt fails.  


ORDER

Entitlement to service connection for asthma and emphysema, 
claimed as due to smoking in service, is denied.  


REMAND

The veteran maintains that he is entitled to a rating in 
excess of 10 percent for his service-connected skin disorder.  
At his personal hearing, he testified that his skin disorder 
had gotten progressively worse.  He indicated that he had 
more lesions now than he ever had before; he stated that he 
now had constant flaking and peeling at the sites of skin 
lesions.  The veteran indicated that he goes to a clinic at 
least once a month for removal of skin lesions; he explained 
that cancerous lesions are cut, but the noncancerous ones are 
frozen off.  He related that he has become self-conscious 
about his appearance when he is in public; he stated that 
people often ask him what is wrong with his hands and face.  
The veteran testified that he was receiving regular treatment 
at the VA Outpatient Clinic in Greenville, and stated that he 
was scheduled to have a lesion on his hand removed at the end 
of the month.  It was noted that the veteran had not been 
called in to be examined by VA.  

The Board finds the veteran's claim for an increased 
evaluation to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  Hence, VA has a duty 
to assist the veteran in developing the facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.159 (1999).  

Upon reviewing the evidentiary record, we note that private 
treatment records, dated from August 1986 through August 
1998, reflect that the veteran has been receiving ongoing 
removal and followup treatment for skin lesions, variously 
described.  Significantly, of record is a pathology report 
dated March 31, 1999, indicating the presence of squamous 
cell carcinoma in skin lesions removed from the veteran's 
left hand.  And, as noted above, during his personal hearing, 
the veteran has reported constant flaking and peeling of his 
skin.  In view of the veteran's claims and testimony 
regarding an increase in severity of his service-connected 
skin disorder, in conjunction with the aforementioned duty to 
assist on the part of VA, as well as the fact that the most 
recent examination of the veteran's skin was over 12 years 
ago (in February 1988), we believe the veteran should be 
provided with a current VA examination of the skin.  This is 
so the evaluation of the veteran's current level of 
disability will be a fully-informed one.  Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  

The Court has held that the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed by 
rating adjudicators, and that a skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.  Bowers v. Brown, 2 Vet.App. 675 (1992); Ardison 
v. Brown, 6 Vet.App. 405 (1994).  In light of the above, the 
Board finds that the VA examination should be scheduled, 
preferably during one of the veteran's episodic exacerbations 
(if feasible), to obtain an accurate assessment of the 
current severity of his skin disorder and the current nature 
of any and all manifestations.  




As noted previously, the RO, by a decision entered in May 
1998, denied the veteran's claim of service connection for a 
skin condition of the hands and arms (other than skin cancers 
and keratoses).  Subsequently, in May 1998, the veteran 
submitted a VA Form 9 wherein he expressed disagreement with 
respect to that determination.  See the Introduction, above.  
It does not appear from the record, however, that a statement 
of the case (SOC) addressing that claim has been furnished to 
the veteran.  In situations such as this, the Court has held 
that the Board should remand, rather than refer, the matter 
to the RO for the issuance of an SOC.  See, e.g., Manlincon 
v. West, 12 Vet.App. 238, 240- 41 (1999).  

As noted above, the Court has held that the failure to issue 
a statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995).  See also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  However, an appeal shall thereafter be returned 
to the Board only if perfected by the filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet.App. 93, 97 
(1997).  See also In re Fee Agreement of Cox, 10 Vet.App. 
361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required -- indeed, it 
had no authority -- to proceed to a decision") (citation 
omitted).

On remand, the RO should reexamine this claim to determine 
whether additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare an SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal, or the NOD is withdrawn.  See 38 
C.F.R. § 19.26 (1999).  If, and only if, a timely substantive 
appeal is received, then this claim should thereafter be 
certified to the Board for appellate review.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(1999).  

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain the names and addresses 
of all medical care providers who have treated the 
veteran for his service-connected skin disorder 
since 1997.  After securing the necessary 
releases, the RO should obtain those records.  
They should include records from the Greenville VA 
outpatient facility.  Any records obtained should 
be associated with the claims folder.  


2.  The RO should schedule the veteran for a VA 
dermatological evaluation in order to ascertain 
the nature, extent, and characteristics of his 
service-connected skin disorder.  This examination 
should be scheduled, if possible, when the 
disorder is active.  The claims folder should be 
made available to the physician for review prior 
to the examination.  The examiner should be 
requested to differentiate the service-connected 
manifestations of the skin disorder from any other 
non-service-connected disorder and so indicate.  
In conjunction with the examination, the veteran 
should be asked to identify all affected areas and 
symptomatology in terms of frequency, duration, 
and extent of the symptoms.  All indicated studies 
should be completed.  The number and location of 
skin growths and lesions should be noted.  The 
shape, color, and extent, including a description 
of the size on each exposed and non-exposed 
affected area, for each of the service-connected 
lesions should also be noted, as well as the 
degree of disfigurement.  The examiner should also 
note whether any exudation, itching, or 
exfoliation is shown, as well as the extent of the 
limitation of function of any affected body part, 
if any.  The examiner should record whether the 
veteran is currently using medication for any of 
his skin conditions and if so, the extent to which 
each disorder is ameliorated thereby.  Color 
photographs of affected areas should be made.  

3.  The RO should subsequently allow the veteran a 
reasonable period of time to report to the VA 
outpatient clinic for evaluation, if his skin 
disorder was not in an active state at the time of 
the above examination.  Following completion of 
the foregoing, the RO must review the claims 
folder and ensure that the requested development 
complies with the Board's instructions.  If it 
does not, appropriate corrective action is to be 
implemented.  

4.  The RO then should readjudicate the veteran's 
claim for an increased disability rating for the 
relevant service-connected skin disorder based on 
the evidence in its entirety.  If the decision 
remains adverse to the veteran, both he and his 
representative should be furnished a supplemental 
statement of the case that summarizes the 
pertinent evidence, all applicable law and 
regulations, and reflects detailed reasons and 
bases for the decision.  They should then be 
afforded the applicable time period in which to 
respond.  

5.  The RO should reexamine the veteran's claim 
for service connection for a skin condition of the 
hands and arms (other than skin cancers and 
keratoses), to determine whether additional 
development or review is warranted.  If no 
preliminary action is required, or when it is 
completed, the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the benefits sought 
on appeal, or the NOD is withdrawn.  However, the 
claim should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


- 14 -


